IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Charles Williams,                           :
                                Appellant   :
                                            :
      v.                                    :
                                            :
Department of Corrections                   :    No. 1908 C.D. 2015



                                         ORDER



            NOW, June 29, 2016, upon consideration of appellant’s application for

reargument, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge